112 Ga. App. 299 (1965)
145 S.E.2d 58
MURCHERSON
v.
THE STATE.
41394.
Court of Appeals of Georgia.
Argued July 7, 1965.
Decided September 8, 1965.
Rehearing Denied September 21, 1965.
Ralph L. Crawford, B. Clarence Mayfield, for plaintiff in error.
Andrew J. Ryan, Jr., Solicitor, Sylvan A. Garfunkel, contra.
PANNELL, Judge.
Various rulings and actions of the trial judge are recited in the bill of exceptions, including the overruling of a motion by the defendant for acquittal at the close of the State's evidence, and the overruling of defendant's motion for new trial after verdict against him. None of these rulings are alleged to be error or complaint made thereof. The bill of exceptions does recite that it is presented "so that the errors herein alleged to have been committed may be considered and corrected," and "comes plaintiff in error and, assigning error on the judgment and rulings herein complained of as being contrary to law and to the evidence" and prays that the bill of exceptions be certified, etc., "in order that the alleged error may be considered and corrected," but nowhere therein is any ruling "complained of" or designated or "alleged" as erroneous upon which this court may determine error is assigned. Under these circumstances, the bill of exceptions, failing to contain a proper assignment of error, must be dismissed. Armstrong v. State, 106 Ga. App. 763 (128 SE2d 350).
Writ of error dismissed. Nichols, P. J., and Eberhardt, J., concur.

ON MOTION FOR REHEARING.
It is earnestly insisted that the Appellate Practice Act of 1965 (Ga. L. 1965, p. 18, et seq.) applies to this case since it was decided after August 1, 1965, and that since this Act abolishes assignments of error and all rules relating thereto ( § 3), this court is in error in dismissing the bill of exceptions because of lack of assignments of error. This Act also abolishes bills of exception; however, while the Act became effective August 1, 1965, it became effective only as to appeals taken on or after said date ( § 24). An appeal taken prior to August 1, 1965, as *300 in the present case, must be decided under the old law, even though decided after August 1, 1965.
Rehearing denied.